ORDER

PER CURIAM.
Chicory Griffin (Defendant) appeals the judgment of conviction entered by the Cir-*678euit Court of the City of St. Louis after a jury found him guilty of felony resisting arrest. Defendant claims the trial court erred in denying his motion for judgment of acquittal and accepting the jury’s guilty verdict because the State failed to prove that, at the time Defendant fled from the police officers: (1) the officers intended to arrest Defendant; and (2) Defendant knew or reasonably should have known that the officers were making an arrest.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).